Citation Nr: 1019433	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-39 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left hand fracture 
residuals involving the left 2nd and 5th fingers.

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left great toe.   

4.  Entitlement to an initial rating in excess of 10 percent 
for service connected gastrointestinal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to 
February 1988 and July 1994 to August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and May 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran was afforded a February 
2010 Travel Board hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is included with the record.  

The issue of an initial rating in excess of 10 percent for 
service connected GERD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show a clinical diagnosis 
in the any of the Veteran's left fingers. 

2.  The Veteran's hypertension has never resulted in 
diastolic pressure of predominantly 100 mm. Hg. or greater or 
systolic pressure predominantly 160 mm. Hg. or greater and he 
does not have a history of diastolic pressure of 100 mm. Hg. 
or more.

3.  The medical evidence does not show a clinical diagnosis 
of the Veteran's left great toe. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left 
hand fracture residuals involving the left 2nd and 5th 
fingers have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.14, 4.104, 
Diagnostic Code (DC) 7101 (2009).

3.  The criteria for an initial compensable rating for 
degenerative joint disease of the left great toe have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5003, 5010, 
5279-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Laws and regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).


"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records showed that the Veteran injured his 
left hand in a motor vehicle accident in June 2003.  He was 
treated for a laceration on the left 2nd finger.  X-rays did 
not reveal a fracture of the left hand.  At his May 2005 
separation examination, the examiner found the Veteran to 
have hyperextension of the fifth digit of the left hand. 

VA/QTC examination report, dated November 2005, showed that 
the Veteran reported joint pain in his fingers while flexing.  
As a result, he experienced problems with dexterity and grip 
of the left hand.  Clinical examination showed that the left 
hand fingertips approximated the proximal transverse crease 
of the palm.  Left hand strength was normal.  X-rays of the 
left hand did not show any abnormalities.  The examiner 
declined to diagnose any left finger disability.  

At the February 2010 Travel Board hearing, the Veteran 
testified that he injured his left pinky finger while playing 
basketball in service and it is presently crooked.  He 
experienced difficulty bending his left pinky finger, in 
addition to reduced dexterity.



Analysis

There is no medical evidence showing that the Veteran has a 
disability of his left fingers.  Service treatment records 
refer to a motor vehicle accident affecting his left hand.  
However, the examiner conducting the VA/QTC examination in 
November 2005 declined to make a diagnosis for any of his 
left fingers.  The Veteran has not submitted any other 
evidence showing that he has a disability in any of his left 
fingers.   

In sum, the evidence is against a finding of any current left 
finger disability due to service.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.

II.  Initial compensable ratings 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Because the Veteran is challenging the initially assigned 
disability ratings, it has been in continuous appellate 
status since the original assignment of service connection.  
The evidence to be considered includes all evidence proffered 
in support of the original claims.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

For hypertension, the RO assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Diagnostic Code 7101 provides a 10 percent rating for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating 
pertains to hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Id.  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  Id.

For degenerative joint disease of the left great toe, the RO 
assigned a noncompensable rating pursuant to Diagnostic Code 
5010 for arthritis.  Diagnostic Code 5010 (traumatic 
arthritis) directs that arthritis be rated under DC 5003 
(degenerative arthritis), which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2009).  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010 (2009).  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1 (2009).

Evidence

Hypertension

The VA/QTC examination showed that the Veteran complained of 
light headness upon higher blood pressure readings.  The 
Veteran used medicine to control his blood pressure.  During 
clinical examination, the Veteran's blood pressure was 
measured on three occasions and all three measurements 
returned as 138/90.  The examiner diagnosed hypertension 
controlled by medication.  

At the February 2010 Travel Board hearing, the Veteran 
reported that he changed his hypertension medications and 
restricted his diet.  He recalled a recent reading showing 
140/90.  The Veteran did note that his hypertension was 
stabilized with his diet and medications.  

Left great toe

The VA/QTC examination showed that the Veteran experienced 
pain and stiffness in his left foot at rest.  He could not 
run or stand for prolonged periods of time.  Clinical 
examination did not show any abnormalities of the left great 
toe.  X-rays of the left foot showed mild degenerative joint 
disease in the metacarpal phalangeal joint.  The examiner 
declined to make a diagnosis.  

At the February 2010 Travel Board hearing, the Veteran 
testified that he experienced pain in moving his left toes.  
Although he did not seek medical treatment for his left foot, 
he did notice a limitation in his activities due to pain in 
his left great toe. 

Analysis 

The evidence does not show that the Veteran's disabilities 
met the applicable criteria for a compensable rating.  There 
is no medical evidence showing that the Veteran blood 
pressure readings approximate the criteria for a 10 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Likewise 
for the left great toe, there is no evidence showing that the 
Veteran experiences a compensable limitation of motion or 
other compensable left great toe disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, and 5279-5284.  The 
VA/QTC examination report showed that the examiner declined 
to make a diagnosis pertaining to the left toe.  The Veteran 
has not submitted any additional medical evidence showing a 
left great toe disability.  Without evidence showing the 
Veteran's disabilities approximate the criteria for their 
respective compensable ratings, the claims are denied.  
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.104, 
Diagnostic Codes 5003, 5010, 5279-5284, and 7101.  

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected disabilities.  
See February 2010 Travel Board hearing.  Thus, the issue of 
entitlement to total disability based upon individual 
unemployability (TDIU) is not for present consideration.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disabilities 
should be referred for assignment of an extraschedular 
rating.  The record does not show that these disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned rating, and 
there is also no indication that these disabilities have 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one 
involving marked interference with employment or frequent 
hospitalization, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  


III.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2005 
letters, prior to the date of the issuance of the appealed 
February 2006 rating decision.  The RO did not furnish notice 
concerning how a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since the issues in this case 
(entitlement to assignment of a higher initial rating and 
service connection) are downstream issues from that of 
service connection (for which a notice letter was duly sent 
in September 2005), another notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims (Court) 
has also determined that the statutory scheme does not 
require another notice letter in a case such as this where 
the Veteran was furnished proper notice with regard to the 
claim of service connection itself.  See Dingess, supra.  As 
such, the Board finds that the RO fulfilled its duty to 
notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA/QTC examination in November 2005 that was fully 
adequate for the purposes of adjudication.  The VA 
examination report reflect a full review of the claims file, 
interview of the Veteran, physical examination, and medical 
opinions by an appropriately qualified healthcare provider.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for left hand fracture residuals involving 
the left 2nd and 5th fingers is denied.

An initial compensable rating for hypertension is denied. 

An initial compensable rating for great left toe fracture 
residuals is denied.


REMAND

The Board notes that service connection was granted for GERD 
in a May 2006 rating decision.  In November 2006, the Veteran 
filed a Notice of Disagreement with the initial disability 
evaluation assigned in this decision, but no Statement of the 
Case appears to have been furnished to date.  As such, it is 
incumbent upon the RO to issue a Statement of the Case 
addressing the disagreement with the initial disability 
evaluation.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative must be 
furnished with a Statement of the Case 
addressing the issue of the initial 
disability evaluation assigned for the 
service-connected GERD. This issuance must 
include all regulations pertinent to the 
case at hand, as well as an explanation of 
the Veteran's rights and responsibilities 
in perfecting an appeal on this matter.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


